Bell, J.
Under instructions received from the Supreme Court in answer to a question certified in this case, the superior court erred in sustaining the certiorari to the extent of amending the judgment of the municipal court so as to allow interest on such judgment only at the rate of seven per cent, per annum. Under the contract sued on, the plaintiff was entitled to interest after judgment, as well as before, at the agreed rate of 3-1/2 per cent, monthly. 174 Ga. 43 (162 S. E. 138).

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.